Citation Nr: 18100406
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 14-35 001A
DATE:	April 11, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for coronary artery disease is granted.
FINDING OF FACT
Resolving reasonable doubt in the Veterans favor, his coronary artery disease is at least as likely as not related to active duty service.
CONCLUSION OF LAW
The criteria for service connection for coronary artery disease are met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303(a) (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from January 1984 to May 1984, and from January 1986 to May 2008. 
The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing is associated with the claims file.
Without deciding whether notice and development requirements have been satisfied with regard to the Veterans claim for entitlement to service connection for coronary artery disease, the Board is not precluded from adjudicating this issue.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for coronary artery disease.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

 
1.   Entitlement to service connection for coronary artery disease
The Veteran contends that his coronary artery disease had its onset during service.  During his May 2016 hearing before the Board, the Veteran testified that he had elevated cholesterol and triglycerides which first appeared during service, which were symptoms of his later diagnosed coronary artery disease.  He noted that he was prescribed a statin medication during service for elevated cholesterol and directed to follow-up with his primary care physician after service discharge.  He explained that he suffered a heart attack approximately 4 years after service discharge, and that his physician has provided an opinion linking his currently diagnosed coronary artery disease to the elevated cholesterol and triglyceride readings first found during active duty service.
The Board concludes that the Veteran has a current diagnosis of coronary artery disease that is etiologically related to his active duty service.  38 U.S.C. §§ 1110, 1131, 5107(b); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).
The Veterans service treatment records document findings of elevated cholesterol and triglycerides shown after service entrance.  A November 1985 entrance examination reflects that the Veterans heart was normal.  A chest X-ray, conducted at that time, was also normal.  An August 1991 treatment record shows that the Veterans cholesterol level was 208 mg/dl.  An April 1992 record notes that the Veterans cholesterol was 184 mg/dl.  In July 1995, the Veterans cholesterol was 182 mg/dl, and his triglycerides were 393 mg/dl.  An August 1995 record notes that the Veteran was given instructions on dietary modifications for blood lipid reduction.  The record also notes a diagnosis of elevated cholesterol.  In August 2001, the Veterans cholesterol level was 209 mg/dl, and he was given information regarding coronary heart disease risk factors.  His triglycerides were 496 at that time, and his HDL was 29.  A March 2003 record indicates that the Veteran had two or more risk factors for cardiovascular disease.  An October 2004 electrocardiogram (ECG) was normal.  
The Veterans February 2008 retirement examination reflects that his total cholesterol was 240 mg/dl, triglycerides were 308 mg/dl, LDL was 144, and HDL was 34.  The examiner diagnosed hyperlipidemia and recommended statin medication and follow-up with a primary care physician.  An ECG and a chest X-ray, conducted at that time, were normal.  The Veteran also submitted a copy of a prescription bottle which reflects that he was prescribed Simvastatin in March 2008.  
In April 2008, the Veteran underwent another examination.  At that time, his cholesterol was 248 mg/dl, his triglycerides were 362 mg/dl, his HDL was 38, and his LDL was 138.  An ECG conducted at that time was normal.
Private treatment records dated from June 2012 through March 2013 reflect that the Veteran suffered a heart attack in June 2012, that he underwent emergency heart cathertization, coronary angiography, and left ventriculography at that time, and that he has a current diagnosis of coronary artery disease.  
In February 2014, G. Chrysant, M.D., opined that the Veterans coronary artery disease was related to service as the disease process started long before his discharge and will be with him permanently in the future.  Dr. Chrysant explained that the process of developing significant coronary artery disease involves longstanding atherosclerotic inflammation of the coronary arteries and subsequent plaque development.  Dr. Chrysant noted that the Veteran had elevated cholesterol for over a decade and that this process began long before his discharge from the United States Army in 2008.
In September 2014, Dr. Chrysant submitted another opinion.  He noted that he reviewed the Veterans military records and found numerous indicators of high risk of cardiovascular disease or coronary artery disease.  He reported that hyperlipidemia, diagnosed in the service treatment records, accelerates the process of atherosclerosis, which greatly increases the risk of coronary artery disease.  He found the Veterans current diagnosis of coronary artery disease to be directly contributed by or accelerated from his lack of specialized care after his diagnosis of HLD during his military service.
After a thorough consideration of the evidence of record, the Board concludes that service connection is warranted for coronary artery disease.  Although the Veterans service treatment records do not confirm a diagnosis of coronary artery disease or cardiovascular disease, they do reveal findings of hyperlipidemia and numerous instances of elevated cholesterol and triglycerides.  Although elevated cholesterol is not considered to be a disability for which compensation may be paid, the presence of elevated levels of cholesterol for many years during service gives support to the allegation that coronary artery disease had onset during service as high cholesterol tends to promote the development of coronary artery disease.   
Additionally, the only medical evidence of record addressing the etiology of the Veterans coronary artery disease relates the disability directly to his active duty service.  Dr. Chrysants February 2014 letter explained that the Veterans development of coronary artery disease was a process which began long before his discharge from the United States Army in 2008, evidenced by the elevated cholesterol findings first shown in the service treatment records.  In the September 2014 letter, Dr. Chrysant explained that the Veterans service treatment records contained numerous indicators of high risk of cardiovascular disease or coronary artery disease, and that the finding of hyperlipidemia is shown to accelerate the process of atherosclerosis which greatly increases the risk of coronary artery disease.  Dr. Chrysant further found that the Veterans coronary artery disease developed or was accelerated by a lack of specialized care after the diagnosis of hyperlipidemia during service.  As the only medical evidence of record relates that the Veterans in-service symptoms of elevated cholesterol were part of the process in the development of his later diagnosed coronary artery disease, because elevated cholesterol findings were first reported during active duty service, and with consideration of the benefit of the doubt, the Board concludes that service connection for coronary artery disease is warranted.

 
 
MICHAEL MARTIN
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. Katz, Counsel 

